Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154143                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 154143
                                                                    COA: 324320
                                                                    Cheboygan CC: 13-004718-FH
  DANIEL WILLIAM KAHN,
           Defendant-Appellee.

  _________________________________________/

         By order of January 24, 2017, the application for leave to appeal the May 31, 2016
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Frederick (Docket No. 153115) and People v Van Doorne (Docket No. 153117). On
  order of the Court, the cases having been decided on June 1, 2017, 500 Mich ___ (2017),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2017
           s0920
                                                                               Clerk